Order filed March 08, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00978-CR
                                 ____________

                   AKEEM ALAJUWON GREEN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1445761


                                     ORDER
      The reporter’s record in this case was due January 16, 2018. See Tex. R.
App. P. 35.1. We granted an extension of time to file the record through February
16, 2018. The record has not been filed with the court and this court has not
received an additional request for extension of time. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Mary Ann Rodriguez, the official court reporter, to file the record
in this appeal within 30 days of the date of this order. No further extensions will
be entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Mary Ann Rodriguez does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.

                                    PER CURIAM